IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF                             : No. 107 WM 2017
PENNSYLVANIA, EX REL. EDWARD                :
CLYDE SILVIS,                               :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MR. MARK GARMAN,                            :
SUPERINTENDENT AT SCI-ROCKVIEW              :
BOX A, 1 ROCKVIEW PLACE                     :
BELLEFONTE, PA 16823,                       :
                                            :
                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2018, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.